Citation Nr: 0105998	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-01 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
left lower lobectomy, due to adenocarcinoma, wedge resection 
of the left upper lobectomy A.

2.  Entitlement to a compensable evaluation for hearing loss, 
right ear.

3.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
April 1953 and from August 1955 to October 1967.

The current appeal arose from a January 1999 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO denied entitlement to an 
evaluation in excess of 30 percent for left lower lobectomy, 
due to adenocarcinoma, wedge resection of the left upper 
lobectomy A, a compensable evaluation for hearing loss of the 
right ear and a TDIU.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Service connection has been granted for hearing loss of the 
right ear, and assigned a noncompensable evaluation, and for 
left lower lobectomy, due to adenocarcinoma, wedge resection 
left upper lobe, and assigned a 30 percent evaluation.  The 
combined schedular evaluation is 30 percent.

The veteran reports that his occupation is that of a truck 
driver.  He last worked full-time as a truck driver in 
January 1991.  Although a substantial quantity of medical 
evidence, including VA and private treatment reports, and 
Social Security Administration records, have been associated 
with the claims file, and the veteran has been afforded VA 
examinations, the most recent in November 1998, there is no 
evidence of a competent medical opinion addressing whether 
the veteran has been rendered unemployable due to his 
service-connected disabilities.  The Board finds that 
contemporaneous and comprehensive VA examinations of the 
veteran by competent medical authorities would materially aid 
in the adjudication of his appeal.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart(a), 
114 Stat. 2096 (2000).

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000).

Accordingly, this case is remanded for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of his service-connected 
disabilities, and any medical opinions 
expressed as to his ability to work.

After obtaining any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts made to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.

3.  After the aforementioned documents 
have been obtained, the RO should arrange 
for a VA Social and Industrial Survey 
interview with the veteran.  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the interviewer prior and pursuant to 
the interview of the veteran, and the 
report should be annotated in this 
regard.  

The interviewer should comment on the 
degree of social and industrial 
impairment, which the veteran experiences 
as the result of his disabilities.  

The interviewer should provide an opinion 
as to the impact of social and industrial 
impairment on employability resulting 
solely from service-connected 
disabilities.

4.  The RO should arrange for VA 
comprehensive examinations by appropriate 
specialists to ascertain the current 
nature and extent of severity of the 
veteran's hearing loss of the right ear 
and left lower lobectomy, due to 
adenocarcinoma, wedge resection left 
upper lobectomy, and for the purpose of 
ascertaining his ability to obtain and 
retain substantially gainful employment 
due to his service-connected 
disabilities.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.

The examiners must be requested to 
express an opinion as to the impact of 
the veteran's service-connected 
disabilities on his ability to obtain and 
retain substantially gainful employment.  

The examiners must express an opinion as 
to whether the service-connected 
disabilities have rendered the veteran 
unable to work or unemployable for VA 
compensation purposes.  

In doing so, the examiners should 
distinguish the impact of the veteran's 
service-connected disabilities on 
employment from that of his nonservice-
connected disabilities.  Any opinions 
expressed by the examiners must be 
accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file and ensure that any other 
notification and development action, 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA 
Fast Letters 00-87 (November 17, 2000), 
00-92 (December 13, 2000), 01-02 (January 
9, 2001), and 01-13 (February 5, 2001) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued should also be considered..  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
claims of entitlement to increased 
evaluations for the service-connected 
left lower lobectomy, due to 
adenocarcinoma, wedge resection left 
upper lobectomy, hearing loss of the 
right ear, and a TDIU.  

In this regard, the RO should document 
its consideration of the applicability of 
the criteria under 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.16 (2000) as 
warranted.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for scheduled VA 
examinations without good cause shown may adversely affect 
the outcome of his claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


